NDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 12 November 2020, with respect to the rejection(s) of claim(s) 1 - 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  
The new title is accepted.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claim(s) 1 – 7, 9 – 16, and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed et al. (US 2018/0143748).  
Regarding independent claim 1, Ahmed teaches an image processing method, comprising: 

querying a server providing services to a social network by using the feature of the real object (paragraph 45: image modifiers may be stored in the databases 134 and accessed through the database servers 132; paragraph 76: the image modifier is associated with at least one filter category indicating at least one context indicator triggering identification of the image modifier); 
determining that the real object has a corresponding attribute in the social network (paragraph 82: image modifiers within a modifier category group are ordered according to a set of rules, such as sponsorship determination; paragraph 82: geolocation is used to unlock a modifier); 
obtaining an augmented reality (AR) model adaptive to the real object based on the attribute of the object in the social network (paragraph 44: the annotation system 306 operatively supplies an image modifier to the messaging client application 300, for example based on a geolocation of the client device 110); 
rendering a first image according to the obtained image data (paragraph 73: An image modifier (also referred to herein as a filter or media overlay) can include an image filter, a digital 
rendering a virtual object in the AR model according to a position of the real object in the first image, to jointly display the real object and the virtual object (paragraph 73: An image modifier (also referred to herein as a filter or media overlay) can include an image filter, a digital lens, a set of add-on graphical elements, or any other suitable visual effect or modification which may be applied to at least a portion of an image, video stream, or real time or live field of view of an image capture device).  

Regarding dependent claim 2, Ahmed teaches wherein the recognizing a feature of a real object from obtained image data comprises at least one of: 
receiving, from the peer client in the social network, the image data generated by capturing the environment of the peer client, and recognizing the feature of the real object located in the environment of the peer client from the received image data (paragraph 46: the social messaging system 130 may include the image capture system 160 capable of prioritizing delivery of image modifiers for captured data to the client device 110, wherein the client device 110 can work alone or in cooperation with the social messaging system 130 to provide the functionality of the image capture system 160); or 
capturing the environment of the local client to generate the image data, and recognizing the feature of the real object located in the environment of the local client from the captured image data (paragraph 46: the social messaging system 130 may include the image capture system 160 capable of prioritizing delivery of image modifiers for captured data to the client 

Regarding dependent claim 3, Ahmed teaches wherein the recognizing the feature of the real object located in the environment of the local client from the captured image data comprises: 
capturing, when communicating with the peer client in the social network, the environment of the local client to generate the image data to be transmitted to the peer client, and recognizing the feature of the real object in the environment of the local client from the captured image data (paragraph 46: the social messaging system 130 may include the image capture system 160 capable of prioritizing delivery of image modifiers for captured data to the client device 110, wherein the client device 110 can work alone or in cooperation with the social messaging system 130 to provide the functionality of the image capture system 160); or
capturing the environment of the local client to generate the image data in response to a capturing operation of the local client, and recognizing the feature of the real object in the environment of the local client from the captured image data (paragraph 46: the social messaging system 130 may include the image capture system 160 capable of prioritizing delivery of image modifiers for captured data to the client device 110, wherein the client device 110 can work alone or in cooperation with the social messaging system 130 to provide the functionality of the image capture system 160).  


before obtaining the AR model adaptive to the real object in the social network, determining that the recognized feature of the real object meets a condition of being recognizable in the social network, wherein the condition comprises at least one of: 
when image feature points are recognized, a quantity of the recognized image feature points exceeds a feature point quantity threshold (paragraph 68: the context indicator may comprise a natural feature tracking identification, geolocation of the computing device, a time of day, a set of weather data, sponsorship, representation of a product, representation of a symbol, representation of an event); or 
when a biological feature is recognized, a completeness of the recognized biological feature exceeds a completeness threshold (paragraph 68: the context indicator may comprise a natural feature tracking identification, a specified person of a set of predetermined people depicted within the field of view, a face or a plurality of faces within a field of view).  

Regarding dependent claim 5, Ahmed teaches querying a feature database of the social network by using the feature of the real object (paragraph 34: an individual can register with the social messaging system 130 to become a member of the social messaging system); 
determining, when the feature of the real object matches a feature of a registered user of the social network, that the real object has a registered user attribute in the social network (paragraph 68: the context indicator may comprise a specified person of a set of predetermined people depicted within the field of view); and 


Regarding dependent claim 6, Ahmed teaches wherein the obtaining an AR model adaptive to the real object comprises: 
obtaining, when the real object is a registered user in the social network, a preset virtual object of the registered user in the social network, wherein the virtual object comprises at least one of a virtual item, a virtual background, or a filter (paragraph 98: image modifiers can be organized within the modifier carousel according to type, availability, priority, usage, ranking, scoring, and the like; paragraph 115: since users at different times will potentially have different scores, image capture system 160 can log the scores on the swipe to prevent having to do a posterior join against multiple different sources); and 
obtaining, when the real object corresponds to a shared object of the social network, a virtual object for the shared object in the social network (paragraph 71: image capture system 160 identifies at least one set of image modifiers/media overlays/filters, etc. based on the user interaction and an ordering of a plurality of sets of image modifiers), 
wherein the virtual object comprises at least one: 
an article for the shared object in the social network (paragraph 82: paragraph 82: geolocation is used to unlock a modifier); or 


Regarding dependent claim 7, Ahmed teaches wherein the recognizing a feature of a real object from obtained image data comprises: 
invoking a recognition service of the server, and recognizing the feature of the real object from the obtained image data (paragraph 68: context indicator may comprises a face or a plurality of faces depicted within the field of view; geolocation of the computing device, time of day, natural feature tracking identification, a representative symbol identifying an entity, an event, or a product); or 
starting an image recognition thread, and recognizing the obtained image data in the started image recognition thread, to obtain the feature of the real object in the environment (paragraph 43: the collection management system 304 employs machine vision (or image recognition technology) and content rules to automatically curate a content collection).  

Regarding dependent claim 9, Ahmed teaches wherein the obtaining an AR model adaptive to the real object comprises: 
querying a local client for the AR model adaptive to the real object (paragraph 100: Image capture system 160 can include a pre-cache subsystem that provides merging and ordering of image modifiers in a cache subsystem that makes image modifiers available to client device 110); and 


Regarding claims 10 – 14, 16, 19, and 20, claims 10 – 14, 16, 19, and 20 are similar in scope as to claims 1 – 5 and 7, thus the rejections for claims 1 – 5 and 7 hereinabove are applicable to claims 10 – 14, 16, 19, and 20.  Ahmed teaches an image processing apparatus, comprising: a memory, configured to store an executable program, and a processor, configured to implement, when executing the executable program stored in the memory (Claim 17).  Ahmed teaches a non-transitory storage medium, storing an executable program, the executable program, when executed by a processor (Claim 19).  
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2019/0297461) in view of Tomlinson et al. (US 2018/0247111).  
Regarding dependent claim 8, Ahmed does not expressly disclose wherein the rendering a virtual object in the AR model according to a position of the real object in the first image comprises: detecting a pose change of the real object in the image data; rendering and outputting, at the position of the real object in the first image, the virtual object adaptive to the pose change.  Tomlinson discloses an overlaid image being superimposed on a tracked face (Figures 5A-5H).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ahmed’s system to recognize a pose of a real object and to overlay a virtual object based on the pose of a real object.  One would be motivated to do so because this would allow users to share an augmented video.  
	
	Regarding claim 17, claim 17 is similar in scope to claim 8, thus the rejection for claim 8 hereinabove is applicable to claim 17.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612